IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 71322-1-1
                    Respondent,
                                                DIVISION ONE
             v.

                                                UNPUBLISHED OPINION
NATHAN ROWE,

                    Appellant.                  FILED: March 9, 2015


      Per Curiam. Nathan Rowe appeals from the judgment and sentence entered

following his conviction for second degree robbery. Rowe's court-appointed attorney

has filed a motion to withdraw on the ground that there is no basis for a good faith

argument on review. Pursuant to State v. Theobald. 78 Wash. 2d 184, 470 P.2d 188

(1970), and Anders v. California. 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396

(1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court—not counsel—then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

Theobald. 78 Wash. 2d at 185 (alterations in original) (quoting Anders. 386 U.S. at 744).

      This procedure has been followed. Rowe's counsel on appeal filed a brief with

the motion to withdraw. Rowe received a copy of the brief and filed a statement of

additional grounds for review.

      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently
reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

   1. Did the court err in failing to give a unanimity instruction?
   2. Is Rowe entitled to relief because no written CrR 3.5 findings were entered?

          The court also considered the following arguments raised by Rowe in his

statement of additional grounds for review:

   1. Whether Rowe's arguments regarding the credibility, weight, and
      persuasiveness of the evidence require reversal?

   2.     Whether Rowe established ineffective assistance of counsel?

   3. Whether Rowe's conviction is supported by sufficient evidence?

          The potential issues are wholly frivolous.    Counsel's motion to withdraw is

granted and Rowe's conviction and sentence are affirmed.

                                  For the court:




                                                             ^w$y^


   •zr\
     i